UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4069


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DERRELL V. WALKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:15-cr-00049-MHL-1)


Submitted: December 6, 2019                                 Decided: December 18, 2019


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant Federal Public
Defender, Alexandria, Virginia, Nia Ayanna Vidal, Assistant Federal Public Defenders,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant.
Dana J. Boente, United States Attorney, Alexandria, Virginia, Richard D. Cooke, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In March 2015, Derrell V. Walker pled guilty to two counts of brandishing a firearm

in furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c) (2018), and aiding

and abetting in those crimes, in violation of 18 U.S.C. § 2 (2018). On appeal, Walker

reiterates his arguments—rejected by the district court in denying Walker’s motion to

withdraw his guilty plea—that Hobbs Act robbery, the offense underlying his § 924(c)

convictions, does not qualify as a crime of violence. We affirm.

       “We review de novo the question whether an offense qualifies as a crime of

violence.” United States v. Mathis, 932 F.3d 242, 263 (4th Cir. 2019), petitions for cert.

filed, Nos. 19-6423 & 19-6424 (U.S. Oct. 29, 2019). Section 924(c) defines a crime of

violence as a felony offense that:

       (A) has as an element the use, attempted use, or threatened use of physical
       force against the person or property of another [(the “force clause”)], or
       (B) that[,] by its nature, involves a substantial risk that physical force against
       the person or property of another may be used in the course of committing
       the offense [(the “residual clause”)].

18 U.S.C. § 924(c)(3).

       Both the United States Supreme Court and this court have ruled that the residual

clause in § 924(c)(3)(B) is unconstitutionally vague. United States v. Davis, 139 S. Ct.
2319 (2019); United States v. Simms, 914 F.3d 229, 237 (4th Cir.) (en banc), cert. denied,

140 S. Ct. 304 (2019). However, because we recently held that Hobbs Act robbery

qualifies categorically as a crime of violence under the force clause of § 924(c)(3)(A),

Mathis, 932 F.3d at 265-66, we find no error in the district court’s rejection of Walker’s

motion to withdraw his guilty plea on this basis.

                                               2
       Accordingly, we affirm the district court’s judgment. We deny as moot Walker’s

motion to file a pro se supplemental brief raising additional arguments and authorities

related to this issue.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3